Title: From George Washington to Henry Knox, 26 September 1783
From: Washington, George
To: Knox, Henry


                  
                     Dr sir
                     Rocky hill 26 Septr 83
                  
                  I am happy in transmitting to you the inclosed Resolves of Congress,which I must desire you to publish to the Army and to assure General Howe and the Detachment who were under his Command, of the pleasure it gives me to communicate to them this public testimony of the approbation of Congress. I am Dear sir Your most Obedt Servt
                  
                     Go: Washington
                  
               